Name: Commission Regulation (EEC) No 188/85 of 24 January 1985 prolonging for the third time the temporary suspension of the advance fixing of the import levy for common wheat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25. 1 . 85 Official Journal of the European Communities No L 21 / 11 COMMISSION REGULATION (EEC) No 188/85 of 24 January 1985 prolonging for the third time the temporary suspension of the advance fixing of the import levy for common wheat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular the first subparagraph of Article 15 (7) thereof, Whereas Article 15 (7) of Regulation (EEC) No 2727/75 provides that the provisions concerning advance fixing of the levy may be suspended if the market situation shows that the application of such provisions will or is likely to cause difficulties ; Whereas Commission Regulation (EEC) No 22/85 of 3 January 1985 (3), as last amended by Regulation (EEC) No 135/85 (4), temporarily suspended advance fixing of the import levy for common wheat ; whereas the reasons which led to that suspension still exist ; whereas it is important, therefore, to continue that measure for a limited period, which will make it possible to monitor the situation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of . Regulation (EEC) No 22/85, '24 January 1985' is hereby replaced by '31 January 1985'. Article 2 This Regulation shall enter into force on 25 January 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 January 1985. For the Commission Frans ANDRIESSEN Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 164, 14. 6 . 1982, p. 1 . 0 OJ No L 3, 4 . 1 . 1985, p. 17 . (4) OJ No L 15, 18 . 1 . 1985, p. 54 .